United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 09-1776
Issued: July 15, 2010

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2009 appellant timely appealed the April 8, 2009 merit decision of the Office
of Workers’ Compensation Programs, which denied his emotional condition claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On August 13, 2007 appellant, then a 53-year-old senior associate advocate, filed a claim
for an emotional condition (Form CA-2) that arose on or about March 16, 2007. He worked for
the Taxpayer Advocate Service (TAS), and on February 15, 2007 a taxpayer allegedly threatened
him during a telephone conversation. After reporting the incident, appellant stated that he

became stressed and anxious when having a discussion with management. He took an eightweek leave of absence from April 24 to June 15, 2007.
Appellant attributed the taxpayer threat of February 15, 2007 to an error made by Lisa W.
Laurent, a supervisor. He had written the taxpayer on January 26, 2007 requesting a reply by
February 9, 2007. Absent a timely response, the taxpayer’s TAS case would have been closed.
On January 30, 2007 the taxpayer called requesting that his TAS case be closed immediately and
that certain documentation be returned to the IRS’s Fresno, CA office.1 Ms. Laurent spoke to the
taxpayer at some point after his January 30, 2007 conversation with appellant. When the
taxpayer called back on February 15, 2007 he asked to speak with Ms. Laurent, but she was
unavailable. He was reportedly upset because he had not been contacted on February 9, 2007 as
Ms. Laurent had promised. The taxpayer accused appellant of not doing anything to help and
reportedly told appellant “‘I wish you was (sic) up here so that I could take care of you.’”
Appellant considered this remark threatening. That day he advised a supervisor, Mary Krobert,
of the taxpayer’s comment. Both Ms. Krobert and Ms. Laurent had already received several
messages from the taxpayer. Appellant met with Ms. Krobert and Ms. Laurent to discuss the
case before they returned the taxpayer’s call. After their discussion, he was asked to leave
Ms. Krobert’s office so that she and Ms. Laurent could contact the taxpayer. Appellant also
stated that the Treasury Inspector General for Tax Administration (TIGTA) was informed of the
taxpayer’s comments.
Appellant updated the Taxpayer Advocate Management Information System (TAMIS) on
February 16, 2007 with the facts that led to the taxpayer’s comment. He explained that his
TAMIS entry showed that Ms. Laurent failed to provide an estimated completion date (ECD)
and that she had not updated TAMIS from follow-up status (F) to next contact date (NCD). At
noon on February 16, 2007, Ms. Laurent called appellant to her office where she and
Ms. Krobert directed him to remove the information in order to conceal the mistake made by
Ms. Laurent. Appellant stated that he told them he was on his lunch break; but they stated that
he could not leave the office until he removed the documentation from TAMIS.2 As he
attempted to open the office door, Ms. Krobert arose from her seat and removed appellant’s hand
from the door handle and closed it again. Appellant was told that the information he added on
TAMIS was inappropriate because only case advocates, such as himself, provided ECD and
NCD updates. He claimed that his stress level rose due to management’s actions and he
requested sick leave, but was denied. Appellant was told he would need a doctor’s certificate for
four hours of sick leave. However, after Ms. Laurent and Ms. Krobert realized appellant was
under extreme stress his sick leave was approved and he was allowed to leave. Appellant
characterized the February 16, 2007 meeting with Ms. Laurent and Ms. Krobert as being held
hostage through verbal and physical restraints.
On March 8, 2007 Ms. Krobert issued a performance counseling memorandum based on
the February 16, 2007 incident. Appellant was advised that inappropriate information was
entered on TAMIS and directed to remove the information. Ms. Krobert noted that appellant
1

Apparently the Fresno office could not take any action because appellant’s TAS case remained open.

2

His daughter was waiting for him in the car and she reportedly telephoned him several times while he was
meeting with Ms. Laurent and Ms. Krobert.

2

refused to follow this directive and kept repeating that the taxpayer was not upset with him, but
with the system. While she and Ms. Laurent did not disagree with appellant, their own
conversation with the taxpayer revealed that he was upset with appellant’s mannerism.
Ms. Krobert noted that regardless of what the taxpayer was upset with, appellant had been given
a direct order with which he failed to comply.
Appellant was also admonished for poor workplace interaction. Ms. Krobert noted that
he did not interact with management in a professional manner and was uncooperative. Several
times during the February 16, 2007 meeting appellant was told to calm down and go to lunch,
but he stated that he had to go home. Ms. Krobert noted that appellant still had several contacts
due that day, but he was unwilling to stay. She characterized the incident as not fostering a good
relationship with management and that appellant became very loud by stating how stressed he
was and then asking Ms. Laurent if she felt his pain. Appellant’s behavior was inappropriate and
appellant was expected to communicate in a professional and courteous manner and to foster
good working relationships by treating everyone with respect and controlling his feelings.
Ms. Krobert advised appellant that immediate improvement was expected in the area of
following through with direct orders and being able to communicate in a pleasant and
professional manner.
In his statement to the Office, appellant indicated that Ms. Krobert issued a March 8,
2007 memorandum stating his behavior was inappropriate during the period he was held hostage.
He explained that he became very loud in order to be freed from the situation.
Appellant alleged that on March 13, 2007 he spoke with Carolyn Lewis, a supervisor,
about reducing his case inventory due to the February 16, 2007 incident. Ms. Lewis raised her
voice causing him to experience stress. After his meeting with Ms. Lewis, all three management
officials accused him of threatening them.
On March 16, 2007 appellant was reportedly preparing an incident timeline for TIGTA
when Ms. Krobert and Ms. Lewis interrupted what he was doing and told him to resume working
on his cases. He again experienced stress while talking to management and called TIGTA to
intervene on his behalf. According to appellant, TIGTA advised him that management’s threat
accusation was determined to have been a communication problem. He indicated that TIGTA
was able to secure time for him to complete the report.
On March 26, 2007 Dr. Mark H. Townsend, a Board-certified psychiatrist, recommended
that appellant return to work, but with a reduced inventory. Appellant alleged that Ms. Krobert
made a “medical determination” that his period of reduced inventory would end on
April 23, 2007. On April 13, 2007 Ms. Krobert responded to appellant’s request for a reduced
workload due to his medical condition. She explained that a federal occupational physician
contacted appellant’s doctor, who had suggested a reduced workload for a temporary period of
time. Ms. Krobert noted that appellant had not been assigned any new cases since March 15,
2007 and, as a result, his caseload had been reduced from 49 cases to a current inventory of 28
cases. Ms. Krobert stated that because appellant had already been permitted to work a lighter
caseload for approximately four weeks, he would begin to receive new cases on April 23, 2007.
When appellant saw Dr. Townsend on April 23, 2007, he recommended an eight-week leave of
absence. Appellant was off work from April 24 to June 15, 2007.

3

After resuming work, appellant received a mid-year evaluation which covered the period
October 1, 2006 through July 13, 2007. The evaluation was delayed due to appellant’s leave
beginning April 24, 2007. Appellant took exception to the mid-year evaluation because it
covered a 10-month period and included events beyond the typical 6-month period. Appellant
alleged that these later events were used to reduce his rating. He noted that the mid-year
evaluation included reference to a July 9, 2007 incident where he refused to come to
Ms. Krobert’s office.3 Appellant explained that he was paranoid and instead requested that they
talk via the telephone.
On July 20, 2007 appellant provided management with his doctor’s recommendation that
he work only four hours a day. The employing establishment allowed him four hours leave
without pay (LWOP) from August 6 to 10, 2007. On August 13, 2007 Ms. Laurent advised
appellant that the medical evidence was not sufficient to support his request for additional
LWOP.
On October 30, 2007 appellant reiterated that his stress was aggravated by the
February 16, 2007 incident, thus causing him to raise his voice in order to be released from the
office. Since then, he received a series of memorandum because of his fear of closed-door
meetings with the same management officials. Appellant reiterated his concerns about his midyear review, which cited an April 10, 2007 meeting that he walked out of and a July 9, 2007
incident where he failed to attend a meeting. He stated that his job performance decreased
because of post-traumatic stress caused by the incident.
Ms. Laurent provided a December 12, 2007 statement. She explained that she had
received a voicemail message from the taxpayer on January 30, 2007 and when she returned the
call, the taxpayer was upset about a conversation he had with appellant. The taxpayer did not
like the way appellant had spoken to him. Ms. Laurent apologized and explained the status of
the case and what actions needed to be taken. She also informed the taxpayer that he would be
contacted by February 9, 2007. Ms. Laurent stated that she returned the case to appellant with
instructions to send an operation assist request by February 2, 2007. She also stated that a copy
of the TAMIS case history was attached to the file she returned to appellant.
On February 15, 2007 Ms. Laurent was in training most of the day. When she returned to
her office around 3:00 p.m., she retrieved at least seven voicemail messages from the taxpayer,
who was reportedly upset with how appellant was handling his case. Ms. Laurent immediately
went to see Ms. Krobert, appellant’s manager, to advise her to call the taxpayer as soon as
possible. Ms. Krobert informed Ms. Laurent that she too had received several messages from the
taxpayer. At that time, Ms. Laurent learned from Ms. Krobert about the taxpayer’s alleged threat
against appellant. Ms. Laurent stated that she told Ms. Krobert to first talk to appellant to find
3

The record included only the first page of appellant’s July 17, 2007 mid-year evaluation. The evaluation
referenced the March 8, 2007 memorandum appellant received for unprofessional behavior, as well as an April 10,
2007 incident where he reportedly walked out of a meeting. It also noted that he received three memoranda on
July 9, 2007, one of which was for refusing to come to Ms. Krobert’s office. After receiving the memoranda,
appellant reportedly taped them on the front of the drop file cabinet in public view. He was subsequently
admonished by Director Melvin Ware for disrespectful and unprofessional conduct exhibited in the work area,
particularly in regard to interactions with management. Mr. Ware’s August 10, 2007 disciplinary memorandum also
noted that appellant inappropriately displayed a counseling memorandum in a common area.

4

out what happened and then call the taxpayer. Ms. Laurent stated that appellant insisted that they
call the taxpayer in his presence so that he could address the alleged threat. When Ms. Krobert
refused, appellant became upset. Ms. Laurent stated that they asked him to leave the office, but
he refused. After several requests, appellant finally left the office, but he was very upset with
their decision to call the taxpayer before reporting the alleged incident to TIGTA. According to
Ms. Laurent, he did not like the fact that he was not permitted to confront the taxpayer.
When Ms. Krobert called the taxpayer on February 15, 2007, he reportedly told her that
he did not like the way appellant had spoken to him and was displeased with appellant’s handling
of his case. Ms. Laurent stated that she and Ms. Krobert asked the taxpayer what he stated that
could have made appellant feel threatened. The taxpayer reportedly told appellant that he wished
he could be there to show him. The taxpayer further explained that he wished he could show
appellant what was going on so that appellant could understand the problem he was having with
his tax return. Ms. Krobert documented the conversation with the taxpayer in the case file and
reported the alleged threat to TIGTA. Ms. Laurent stated that Ms. Krobert provided TIGTA with
the taxpayer’s information and requested that TIGTA contact appellant before the end of the day
to let him know that the alleged threat had been reported.
On February 16, 2007 Ms. Krobert informed Ms. Laurent that appellant read the TAMIS
history she documented the previous day and he became upset. Ms. Laurent stated that appellant
had gone behind Ms. Krobert’s history and entered his own comments, which were not relevant
to resolving the taxpayer’s problem. Ms. Krobert advised Ms. Laurent that she had already
called appellant and advised him to remove the history in the case, but he had not done so. Due
to this failure, she proposed that she and Ms. Laurent meet with appellant. Ms. Krobert wanted
Ms. Laurent present during the meeting because she was acting on behalf of the Local Taxpayer
Advocate.
Ms. Laurent called appellant to her office around 11:45 a.m. Appellant came to the office
and they discussed what had transpired in the case. Ms. Laurent stated that it was a closed-door
meeting for privacy and so as not to disturb others in the office. During the meeting,
Ms. Krobert told appellant to remove his personal comments from the TAMIS history because
the information was not relevant to resolving the taxpayer’s problem. Appellant stated that he
was not going to remove the history. As the conversation continued, appellant stated that he was
stressed and had to leave. Appellant informed Ms. Laurent that he was on his way out to lunch
when he received her call. Ms. Laurent told appellant that had she known about his lunch plans
they could have met when he returned. Ms. Laurent stated that appellant became belligerent and
she and Ms. Krobert advised him several times to calm down, go to lunch and relax. At first,
appellant refused to leave and told them that they did not understand how stressed he had
become. Ms. Krobert told appellant that if he left the office he would need to provide
documentation. Although the office door was initially closed, at some point during the meeting
appellant opened the door and Ms. Krobert closed it again. Ms. Laurent explained that appellant
had become loud and they did not want to disturb other employees. She stated that appellant
claimed that Ms. Krobert assaulted him after she brushed his arm as she tried to close the door.
Ms. Laurent was unable to make appellant understand that the taxpayer was upset by his
conversation with appellant. Appellant claimed that the taxpayer’s anger had nothing to do with
him and blamed management for keeping the taxpayer’s case open. Ms. Laurent stated that

5

appellant again stated that he needed to leave. She could see by that point that he was very
stressed by the conversation. Ms. Krobert asked appellant if he had any more telephone contacts
left for the day. Appellant confirmed that he still had work to complete and asked her if she
wanted him to talk to taxpayers. Ms. Krobert advised appellant to send a letter instead.
Ms. Laurent noted that he became progressively louder and leaned forward in an aggressive
manner, stating: “Do I need to show you how stressed I am?” Ms. Krobert replied no.
Appellant then asked Ms. Krobert if she could feel his pain. Ms. Krobert again replied no.
Ms. Laurent and Ms. Krobert realized it was in everyone’s best interest if appellant left, so
Ms. Krobert approved leave for the remainder of the day.
Appellant submitted medical evidence in support of the claim from Dr. Townsend. On
March 26, 2007 Dr. Townsend released appellant to return to work effective March 27, 2007.
He did not provide a diagnosis, but noted that appellant required a reduced inventory. On
April 23, 2007 Dr. Townsend advised that appellant was incapacitated due to medication from
April 18 to 20, 2007 and remained incapacitated. He recommended that appellant be released
from his duties for eight weeks through June 15, 2007. On July 12, 2007 Dr. Townsend stated
that appellant should work part time, four hours per day, beginning August 6, 2007. He advised
that the restriction would remain in effect until further notice.
In a September 18, 2007 attending physician’s report, Dr. Townsend diagnosed posttraumatic stress disorder (PTSD). He identified February 16, 2007 as the date of injury and also
noted a “past history of depression.” Dr. Townsend stated that appellant’s condition was caused
by a supervisor assaulting him on February 16, 2007. Dr. Townsend advised that appellant
would return to full-time employment when he was able but was totally disabled as of
August 14, 2007.
The record includes medical records dating back to 1993 for treatment of anxiety, jobrelated stress, depression, adjustment disorder, situational disturbance and insomnia.
Dr. Townsend previously treated appellant on March 28, 2006 for adjustment issues related to
Hurricane Katrina.
Upon receipt of Dr. Townsend’s recommendation of a reduced work inventory in
March 2007, the employing establishment referred the matter to the Department of Health &
Human Services, FOH Service. In a March 28, 2007 report, Dr. Christopher S. Holland, an
occupational medicine consultant, stated that appellant’s depression, as diagnosed by
Dr. Townsend, did not appear to meet the criteria for a disability under the Rehabilitation Act.
Although the employer was not obligated to provide accommodation, Dr. Townsend’s
recommendation for a temporary reduction in appellant’s work inventory made good medical
sense.
By decision dated February 19, 2008, the Office denied appellant’s emotional condition
claim finding that he failed to establish a compensable employment factor.
Appellant requested an oral hearing, which was held on July 22, 2008. At the hearing, he
claimed that an increased workload contributed to his stress. In October 2005, the employing
establishment implemented a nationwide inventory balancing program whereby they tried to
assign every taxpayer advocate the same number of cases. Appellant testified that his office in

6

Louisiana normally had a low inventory, but the workload increased with cases from outside the
Louisiana area. The taxpayer who allegedly threatened appellant on February 15, 2007 was an
inventory balancing case from Minnesota.4
Following the hearing, appellant submitted evidence pertaining to a grievance over the
increased caseloads. It was noted that the average caseload increased from 20.3 to 86.1 cases
and there were almost 300 fewer case advocates employed in December 2007 than in
October 2003.
In a March 13, 2008 report, Dr. Mark Frank, a Board-certified internist and FOH
occupational medicine consultant, addressed appellant’s February 22, 2008 request for
reasonable accommodation by a detail or reassignment to a new manager. Dr. Frank spoke to
Dr. Townsend and noted that appellant’s request was not related to a substantial limitation in a
major life activity. On March 28, 2008 Dr. Frank reiterated that appellant did not appear to be
qualified for his current position as he was unable to function well behaviorally and cognitively
during periods of significant stress resulting from a high work demand, monitoring of his work,
high expectations and adversarial interactions with coworkers and clients. Dr. Frank explained
that appellant had unsuccessful behavioral and cognitive functioning around supervisors,
managers, coworkers and taxpayers.
In a July 22, 2008 report, Dr. Townsend explained that he was writing to clarify the
relationship between appellant’s work and his elevated and pathological level of stress.
Appellant fulfilled the diagnostic criteria for PTSD “as a result of an interaction with his
supervisor which he perceived as dangerous and harmful.” Dr. Townsend noted that appellant
suffered from intrusive recollections of the event, avoidance of situations in which this could
occur again and generally increased anxiety. He explained that the avoidance associated with
appellant’s PTSD negatively affected his ability to perform his customary and usual job because
he would have had to interact with the supervisor who had caused the trauma. Appellant also
found it particularly difficult to efficiently resolve conflicts with taxpayers.
In an October 3, 2008 decision, the Office hearing representative found that appellant’s
increased workload beginning in 2006 was a compensable factor. However, the claim was
denied because the medical evidence was not sufficient to relate his medical condition to his
increased workload.
Appellant requested reconsideration. In a report dated October 31, 2008, Dr. Townsend
stated that appellant’s workload had increased in early 2006, causing the symptoms previously
described and documented. Appellant was also required to work cases for other employees who
were out of the office. According to appellant, his increased workload was causally related to
the development of his condition, which in turn contributed to the negative encounters he
experienced with both taxpayers and managers. Dr. Townsend reiterated that appellant first
experienced significant symptoms in 2006.
By decision dated April 8, 2009, the Office denied modification of the October 3, 2008
decision.
4

As to the alleged threat, appellant testified that he “may have misunderstood what [the taxpayer] stated....”

7

LEGAL PRECEDENT
To establish that he sustained an emotional condition causally related to factors of his
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to his condition;
(2) rationalized medical evidence establishing that he has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that his emotional condition is
causally related to the identified compensable employment factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.6 Disability is not compensable, however, when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.7 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting his allegations with probative and reliable evidence.8 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter, the Office must base its decision on an analysis of the medical evidence.9
ANALYSIS
When he initially filed his claim appellant alleged that his psychiatric condition arose as a
result of meetings and discussions with management on or after February 16, 2007. However,
when the case was subsequently pending before the Branch of Hearings and Review, appellant
claimed that the increased workload contributed to his stress. He provided evidence indicating
that over a four-and-half-year period ending in May 2008, the average workload increased from
20.3 to 86.1 cases. Most of the increase occurred between December 2007 and May 27, 2008
when the national average rose from 38.9 to 86.1 cases. According to Ms. Krobert, appellant had
an inventory of 49 cases as of March 15, 2007, which was higher than the national average at
that time. An emotional reaction to a situation in which an employee is trying to meet his
position requirements is compensable.10 Additionally, employment factors such as an unusually
heavy workload and the imposition of unreasonable deadlines are covered under the Federal
Employees’ Compensation Act.11 The hearing representative found that appellant’s increased
5

See Kathleen D. Walker, 42 ECAB 603 (1991).

6

Pamela D. Casey, 57 ECAB 260, 263 (2005).

7

Lillian Cutler, 28 ECAB 125, 129 (1976).

8

Kathleen D. Walker, supra note 5.

9

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

10

Robert Breeden, 57 ECAB 622, 627 (2006).

11

Id.

8

workload represented a compensable employment factor. However, appellant’s other allegations
were either unsubstantiated or did not represent compensable employment factors.
Appellant characterized his February 16, 2007 meeting with Ms. Laurent and
Ms. Krobert as being “held hostage through verbal and physical restraints....” Verbal altercations
and difficult relationships with supervisors, when sufficiently detailed and supported by the
record, may constitute compensable factors of employment.12 For appellant to prevail on his
claim, he must support his allegations with probative and reliable evidence.13
There is nothing in the record to substantiate appellant’s claim that he was held hostage
by either Ms. Laurent or Ms. Krobert. The three had a closed-door meeting on February 16,
2007 to discuss comments appellant placed in TAMIS. During the meeting he received
instructions to remove certain information, but refused to comply. The office door was closed to
insure privacy and not for purposes of physically restraining appellant. Both Ms. Laurent and
appellant indicated that Ms. Krobert closed the office door after appellant attempted to open it,
and in the process she touched or brushed against appellant’s hand or arm. There is no indication
that Ms. Krobert intended to harm appellant or that she was even physically capable of
restraining him. Her actions were apparently intended to maintain the privacy of their ongoing
discussion. Ms. Laurent indicated that during the February 16, 2007 meeting appellant became
very belligerent and she and Ms. Krobert advised him several times to calm down, go to lunch
and relax. Ms. Laurent stated that at first appellant refused to leave. She also noted that, during
a conversation the previous day, appellant similarly refused to leave the office when requested.
Appellant was troubled by what he perceived to be an improper order from Ms. Krobert
to remove his comments from TAMIS. He essentially blamed Ms. Laurent for the taxpayer’s
dissatisfaction. Appellant added this information in TAMIS and was subsequently told to
remove it because the information was not relevant to resolving the taxpayer’s problem. Far
from being held hostage, appellant’s February 16, 2007 conversation with Ms. Krobert and
Ms. Laurent was prolonged in large part because he refused to comply with Ms. Krobert’s
request and continued to press the matter as to why his actions were appropriate. Appellant’s
objection to Ms. Krobert’s directive to remove the information from TAMIS is not compensable.
Work assignments are administrative in nature, and absent evidence of error or abuse, such
assignments are noncompensable.14 Appellant has not demonstrated error or abuse with respect
to Ms. Krobert’s February 16, 2007 directive.
Appellant also took exception to a counseling memorandum he received on
March 8, 2007. This memorandum pertained to his behavior on February 16, 2007, and
particularly his refusal to obey Ms. Krobert’s directive to remove inappropriate information from
12

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

13

See Kathleen D. Walker, supra note 5.

14

Jeral R. Gray, 57 ECAB 611, 616 (2006). An employee’s emotional reaction to administrative or personnel
matters generally falls outside the scope of the Act. Andrew J. Sheppard, 53 ECAB 170, 173 (2001). However, to
the extent the evidence demonstrates that the employing establishment either erred or acted abusively in discharging
its administrative or personnel responsibilities, such action will be considered a compensable employment factor.
Id.

9

TAMIS. Disciplinary actions are administrative in nature.15 Again, appellant has not
demonstrated any error or abuse on Ms. Krobert’s part in issuing the March 8, 2007 counseling
memorandum.16
On March 13, 2007 Ms. Lewis, a supervisor, allegedly raised her voice while speaking
with appellant. As previously noted, verbal altercations and difficult relationships with
supervisors, when sufficiently detailed and supported by the record, may constitute compensable
factors of employment.17 In this instance, however, appellant has not provided sufficient detail
regarding the alleged March 13, 2007 incident with Ms. Lewis.
Appellant identified two other incidents that fall within the category of work
assignments. On March 16, 2007 Ms. Krobert and Ms. Lewis reportedly told him to stop
working on his TIGTA timeline and resume working his regular cases. Appellant also
challenged Ms. Krobert’s decision to assign him additional cases beginning April 23, 2007. His
inventory had been reduced to 28 cases as of April 13, 2007 and Ms. Krobert advised that she
would begin assigning additional cases on April 23, 2007. Again, work assignments are
administrative in nature, and absent evidence of error or abuse, such assignments are
noncompensable.18 Assuming arguendo that the March 16, 2007 incident occurred as alleged,
appellant has not demonstrated that the directive to resume his regular work was erroneous or
abusive. With respect to the proposed case assignment, it appears not to have been fully
implemented because appellant took an eight-week leave of absence beginning April 24, 2007.
Moreover, appellant has not demonstrated that the proposed increase was either erroneous or
abusive.
Appellant also noted dissatisfaction with the mid-year performance appraisal he received.
Performance ratings are administrative matters and not compensable absent a showing of error or
abuse on the part of the employing establishment.19 Appellant’s mid-year appraisal was delayed
because of his eight-week leave of absence, which ended on June 15, 2007. Because of his
prolonged absence, the July 17, 2007 mid-year appraisal included information beyond the normal
six-month period it would have otherwise covered. Appellant has not demonstrated error or
abuse in this instance. Consequently, any emotional reaction to the July 17, 2007 mid-year
appraisal would not be compensable.
On August 13, 2007 Ms. Laurent advised appellant that additional LWOP would not be
approved until he submitted appropriate medical documentation. Although time and attendance
issues are generally related to the employment, they are administrative functions of the employer
15

Charles D. Edwards, 55 ECAB 258, 266 (2004).

16

Appellant also received an August 10, 2007 letter of admonishment for disrespectful and unprofessional
conduct. Although he did not identify this specific letter as a contributing factor to his psychiatric condition, it too
constitutes a noncompensable disciplinary action.
17

Marguerite J. Toland, supra note 12.

18

Jeral R. Gray, supra note 14.

19

David C. Lindsey, Jr., 56 ECAB 263, 271-72 (2005).

10

and not duties of the employee.20 Appellant received LWOP from August 6 to 10, 2007.
Ms. Laurent explained that the documentation appellant provided did not indicate a diagnosis,
prognosis, or include any information regarding a possible return-to-work date. After the
employing establishment’s efforts to obtain clarification proved unsuccessful, Ms. Laurent
informed appellant that further LWOP would not be approved until additional medical
documentation was received. She also advised appellant that he would be placed on absent
without leave for any and all unapproved absences. Appellant has not demonstrated that
Ms. Laurent’s handling of his leave request was either erroneous or abusive. Although
Dr. Townsend advised appellant to work part time beginning August 6, 2007, his July 12, 2007
note provided very little information regarding appellant’s medical condition. Accordingly,
Ms. Laurent’s refusal to approve additional LWOP is not compensable.
Appellant established a compensable employment factor -- his increased workload.
However, he must also submit rationalized medical opinion evidence to establish that his
emotional condition is causally related to the compensable employment factor.21 Between March
and July 2007 appellant’s psychiatrist, Dr. Townsend, provided three form reports regarding
appellant’s ability to work. Effective March 27, 2007, he released appellant to return to work
with a reduced inventory. On April 23, 2007 Dr. Townsend indicated that appellant had been
incapacitated since April 18, 2007 and recommended that appellant be released from his duties
for eight weeks through June 15, 2007. After returning from an eight-week leave of absence,
Dr. Townsend recommended that appellant work four hours a day effective August 6, 2007.
None of these form reports provided a factual history of the accepted factor, a specific diagnosis
or any other relevant findings regarding the basis for Dr. Townsend’s recommended work
restrictions. Consequently, this evidence is insufficient to establish that appellant’s increased
workload caused or contributed to his claimed emotional condition.
Dr. Townsend’s September 18, 2007 attending physician’s report is also insufficient to
establish the claim. It provided a diagnosis of PTSD with a past history of depression. However,
Dr. Townsend made no mention of any increased workload as the cause of the reported
February 16, 2007 injury. Rather, he stated that appellant’s condition was caused by a supervisor
assaulting him on February 16, 2007. Dr. Townsend provided similar rationale in a July 22,
2008 report, noting that appellant fulfilled the diagnostic criteria for PTSD “as a result of an
interaction with his supervisor which he perceived as dangerous and harmful.” Dr. Townsend
advised that appellant had intrusive recollections of the event, avoidance of situations in which
this could occur again, and generally increased anxiety which negatively affected his ability to
perform his usual job. Dr. Townsend did not attribute appellant’s PTSD and reported avoidance
behavior to an increased workload.
20

Joe M. Hagewood, 56 ECAB 479, 488 (2005).

21

Charles D. Gregory, 57 ECAB 322, 328 (2006). Causal relationship is a medical question, which generally
requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factors must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors. Id.

11

In an October 31, 2008 report, Dr. Townsend clarified that appellant’s condition had
developed earlier in 2006 when his workload increased causing the symptoms previously
described and documented. He also stated that appellant was required to work cases for other
absent employees. Dr. Townsend stated that the increased workload was causally related to the
development of appellant’s emotional condition, which in turn contributed to the negative
encounters he experienced with both taxpayers and managers. As noted by the Office, the
October 31, 2008 report did not include a diagnosis of PTSD or other psychiatric condition or
symptoms. This report is not sufficient to establish appellant’s claim as Dr. Townsend did not
adequately explain his opinion on causal relation with reference to his prior reports of record.
Even assuming that Dr. Townsend was referring to his prior diagnosis of PTSD, his
October 31, 2008 report does not explain how an increased workload factored into such a
diagnosis. When he saw appellant on March 28, 2006, he recommended a two-month leave of
absence for treatment of a stress reaction which he attributed to “adjustment issues related to
Hurricane Katrina.” At that time, appellant did not mention any increased workload as a cause
of his condition. The Board finds that Dr. Townsend has not provided a fully rationalized
medical opinion addressing how appellant’s psychiatric condition relates to his accepted
employment factor. The reports from the two FOH consultants, Dr. Holland and Dr. Frank, are
also insufficient to establish appellant’s claim. Dr. Holland did not address the cause of
appellant’s diagnosed depression and Dr. Frank did not provide a diagnosis. Appellant failed to
meet his burden to establish that his emotional condition is causally related to the accepted
employment factor.
CONCLUSION
The Board finds that appellant did not establish that his claimed emotional condition is
causally related to his federal employment.

12

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

